People v Williams (2018 NY Slip Op 07646)





People v Williams


2018 NY Slip Op 07646


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018

PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, JJ. (Filed Nov. 9, 2018.) 


MOTION NO. (588/17) KA 15-01221.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJASON WILLIAMS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.